DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on May 29th, 2022 has been entered. Claims 1, 4-11, and 14-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed May 29 have been fully considered but they are not persuasive. 
In response to applicants' argument that Matsumoto teaches the limitation above. Matsumoto teaches determining the average intensity pixels of the inner boundary and outer boundary of the nodule candidate region in Col 8 lines 21-36. Matsumoto also teaches a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region and the feature quantity can be the intensity contrast of the nodule candidate as explained in Col 12 lines 26-28. As seen in the Fig. 9(b), the judging unit determines a vector that starts from the center of the nodule to the end point of the nodule candidate region and the vector is the certain distance that was used as the search reference point or observation line to determine or judge if the nodule candidate is an actual nodule or not. Therefore, Matsumoto’s teaching of the judging unit used to judge if the nodule candidate is an actual candidate or not meets the claim.

.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. "Ea-GANs: Edge-Aware Generative Adversarial Networks for Cross-Modality MR Image Synthesis" (January, 2019), hereinafter Yu (cited in previous action on 11/08/2021), in view of Matsumoto (US 8121373 B2), hereinafter Matsumoto (cited in previous action on 11/08/2021) and in further view of Wang et al. (US 20210192735 A1), hereinafter Wang (cited in previous action on 11/08/2021).

Regarding claim 1, Yu teaches a computer implemented method (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)) comprising: 
receiving an input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) in a first modality (Fig. 3, source modality), the input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) comprising a nodule region (Fig. 6, T1 column is the source modality image, image b, the gliomas tumors are shown in the zoomed parts) for each of one or more nodules (Fig. 6, T1 column, image b, zoomed parts contain the tumor region) and a remaining region (Fig. 6, T1 column, image a), the input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) further comprising an annotation (Fig. 6, T1 column, image b which is the zoomed part contains annotation for the tumors) for each of the one or more nodules (Fig. 6, T1 column, image b); 
generating, from the input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Fig. 3, synthesized target modality), the synthesized medical image (Fig. 3, synthesized target modality, Fig. 6, dEa-GAN column contains the synthesized FLAIR images) comprising the annotation for each of the one or more nodules (Fig. 6, dEa-GAN column, image contains annotation for the tumor); 
generating, in the second modality (Fig. 3, synthesized target modality), 1) a synthesized nodule image of each of the nodule regions (Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) and 2) a synthesized remaining image of the remaining region (Fig. 6, dEa-GAN column, image a).

Yu does not expressly disclose determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on a change between an average intensity of pixels within a certain distance from a particular nodule in the synthesized remaining image and an average intensity of pixels within the certain distance from the particular nodule in the synthesized nodule image.
However Matsumoto teaches determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on a change (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e), the feature quantity can be the intensity contrast of the nodule candidate as explained in Col 12 lines 26-28)  between an average intensity of pixels (Matsumoto, Col 8 lines 21-36, “A region including the voxels denoted by the black crosses is defined as an outer boundary of the nodule candidate region 102. The average intensity of the voxels belonging to the inner boundary is defined as an inner boundary intensity of the nodule candidate region 102. Similarly, the average intensity of the voxels belonging to the outer boundary is defined as an outer boundary intensity of the nodule candidate region 102. The expanded nodule candidate region corresponding to the nodule candidate region 102 is obtained by a thresholding process using a weighted average (hereinafter, referred to as an average boundary intensity) of the inner boundary intensity and the outer boundary intensity as a threshold value. In the thresholding process, first, a three-dimensional array in which a voxel which has a intensity equal to or larger than the average boundary intensity and is located in the lung region is set to "1" and the other voxel is set to "0" is generated in the intended three-dimensional image”) within a certain distance from a particular nodule (Matsumoto, Col 8 lines 53-54, “In a step Sa8, the judging unit 13 specifies a search reference point in the expanded nodule candidate region.”, Col 8 lines 57-60, “For example, with respect to a left connection component in FIG. 8(f), the judging unit 13 generates the search reference point as follows. As shown in FIG. 9(a), with respect to each voxel belonging to the connection component, the judging unit 13 expands a segment having the voxel as a start point in a vector 105 (hereinafter, referred to a centrifugal vector) direction from a centroid 102a of the nodule candidate region 102 to the voxel and stops the expansion when the end point thereof gets out of the expanded nodule candidate region 103.”, the certain distance is the distance between the centroid and the end point of the expanded nodule candidate, Col 9 lines 3-9, “As shown in FIG. 9(b), the judging unit 13 selects a longest segment from a plurality of centrifugal direction segments 106 which are determined with respect to the plurality of voxels. The judging unit 13 determines the position of the voxel which applies the start point of the selected centrifugal direction segment 106 as the search reference point 107 corresponding to the connection component.”) in the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) and an average intensity of pixels (Matsumoto, Col 8 lines 21-36, “A region including the voxels denoted by the black crosses is defined as an outer boundary of the nodule candidate region 102. The average intensity of the voxels belonging to the inner boundary is defined as an inner boundary intensity of the nodule candidate region 102. Similarly, the average intensity of the voxels belonging to the outer boundary is defined as an outer boundary intensity of the nodule candidate region 102. The expanded nodule candidate region corresponding to the nodule candidate region 102 is obtained by a thresholding process using a weighted average (hereinafter, referred to as an average boundary intensity) of the inner boundary intensity and the outer boundary intensity as a threshold value. In the thresholding process, first, a three-dimensional array in which a voxel which has a intensity equal to or larger than the average boundary intensity and is located in the lung region is set to "1" and the other voxel is set to "0" is generated in the intended three-dimensional image”) within the certain distance from the particular nodule (Matsumoto, Col 8 lines 53-54, “In a step Sa8, the judging unit 13 specifies a search reference point in the expanded nodule candidate region.”, Col 8 lines 57-60, “For example, with respect to a left connection component in FIG. 8(f), the judging unit 13 generates the search reference point as follows. As shown in FIG. 9(a), with respect to each voxel belonging to the connection component, the judging unit 13 expands a segment having the voxel as a start point in a vector 105 (hereinafter, referred to a centrifugal vector) direction from a centroid 102a of the nodule candidate region 102 to the voxel and stops the expansion when the end point thereof gets out of the expanded nodule candidate region 103.”, the certain distance is the distance between the centroid and the end point of the expanded nodule candidate, Col 9 lines 3-9, “As shown in FIG. 9(b), the judging unit 13 selects a longest segment from a plurality of centrifugal direction segments 106 which are determined with respect to the plurality of voxels. The judging unit 13 determines the position of the voxel which applies the start point of the selected centrifugal direction segment 106 as the search reference point 107 corresponding to the connection component.”) in the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule). 
Yu and Matsumoto are both considered to be analogous to the claimed invention because they are in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Yu to incorporate the teachings of Matsumoto of determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on a change between an average intensity of pixels within a certain distance from a particular nodule in the synthesized remaining image and an average intensity of pixels within the certain distance from the particular nodule in the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is possible to judge whether an abnormal candidate region included in an image representing the inside of a subject is anatomic abnormality such as a nodule with high accuracy using Matsumoto’s teachings (Matsumoto, Col 25 lines 56-59).

The combination of Yu in view of Matsumoto does not expressly disclose that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image.
However, Wang teaches that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image (Wang teaches comparing the projection area of the labeled lesion from two adjacent medical images which corresponds to the teaching of this application where the nodule is visible in the input image and then determined to be not visible in the synthesized image. Yu teaches generating a synthesized image to a different modality) removing the annotation for the at least one not visible nodule from the synthesized nodule image (Paragraph 0032, Wang teaches deleting the incorrect labels on the medical images if the labeled area corresponds to the normal tissue which means the lesion or nodule isn’t visible in the medical image. Wang teaches that his image processing method is able to delete the incorrect labels by determining whether the area of the first label of the first medical image is greater than the threshold value as well as determining whether the second medical image that is adjacent to the first medical image includes the second label overlapping the projection area of the first label. The combination of Yu in view of Wang teaches removing the annotation when the labeled area is determined to correspond to the normal tissue in the synthesized image).
Wang is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto to incorporate the teachings of Wang that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the DICE coefficient which also means that the probability of false positive is decreased (Wang, Paragraph 0055). 

Regarding claim 11, Yu teaches an apparatus (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) comprising:
means (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) for receiving an input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) in a first modality (Yu, Fig. 3, source modality), the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) comprising a nodule region (Yu, Fig. 6, T1 column is the source modality image, image b, the gliomas tumors are shown in the zoomed parts) for each of one or more nodules (Yu, Fig. 6, T1 column, image b, zoomed parts contain the tumor region) and a remaining region (Yu, Fig. 6, T1 column, image a), the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) further comprising an annotation (Yu, Fig. 6, T1 column, image b which is the zoomed part contains annotation for the tumors) for each of the one or more nodules (Yu, Fig. 6, T1 column, image b); 
means (Yu,Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) for generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Yu, Fig. 3, synthesized target modality), the synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-GAN column contains the synthesized FLAIR images) comprising the annotation for each of the one or more nodules (Yu, Fig. 6, dEa-GAN column, image contains annotation for the tumor); 
means (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) for generating, in the second modality (Yu, Fig. 3, synthesized target modality), 1) a synthesized nodule image of each of the nodule regions (Yu, Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) and 2) a synthesized remaining image of the remaining region (Yu, Fig. 6, dEa-GAN column, image a).

Yu does not expressly disclose means for determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on a change between an average intensity of pixels within a certain distance from a particular nodule in the synthesized remaining image and an average intensity of pixels within the certain distance from the particular nodule in the synthesized nodule image.
However, Matsumoto teaches means (Matsumoto, Col 5 lines 10-12, computer-aided image diagnostic processing device 1 can, for example, use a general-purpose computer device as basic hardware) for determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on a change (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e), the feature quantity can be the intensity contrast of the nodule candidate as explained in Col 12 lines 26-28)  between an average intensity of pixels (Matsumoto, Col 8 lines 21-36, “A region including the voxels denoted by the black crosses is defined as an outer boundary of the nodule candidate region 102. The average intensity of the voxels belonging to the inner boundary is defined as an inner boundary intensity of the nodule candidate region 102. Similarly, the average intensity of the voxels belonging to the outer boundary is defined as an outer boundary intensity of the nodule candidate region 102. The expanded nodule candidate region corresponding to the nodule candidate region 102 is obtained by a thresholding process using a weighted average (hereinafter, referred to as an average boundary intensity) of the inner boundary intensity and the outer boundary intensity as a threshold value. In the thresholding process, first, a three-dimensional array in which a voxel which has a intensity equal to or larger than the average boundary intensity and is located in the lung region is set to "1" and the other voxel is set to "0" is generated in the intended three-dimensional image”) within a certain distance from a particular nodule (Matsumoto, Col 8 lines 53-54, “In a step Sa8, the judging unit 13 specifies a search reference point in the expanded nodule candidate region.”, Col 8 lines 57-60, “For example, with respect to a left connection component in FIG. 8(f), the judging unit 13 generates the search reference point as follows. As shown in FIG. 9(a), with respect to each voxel belonging to the connection component, the judging unit 13 expands a segment having the voxel as a start point in a vector 105 (hereinafter, referred to a centrifugal vector) direction from a centroid 102a of the nodule candidate region 102 to the voxel and stops the expansion when the end point thereof gets out of the expanded nodule candidate region 103.”, the certain distance is the distance between the centroid and the end point of the expanded nodule candidate, Col 9 lines 3-9, “As shown in FIG. 9(b), the judging unit 13 selects a longest segment from a plurality of centrifugal direction segments 106 which are determined with respect to the plurality of voxels. The judging unit 13 determines the position of the voxel which applies the start point of the selected centrifugal direction segment 106 as the search reference point 107 corresponding to the connection component.”) in the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) and an average intensity of pixels (Matsumoto, Col 8 lines 21-36, “A region including the voxels denoted by the black crosses is defined as an outer boundary of the nodule candidate region 102. The average intensity of the voxels belonging to the inner boundary is defined as an inner boundary intensity of the nodule candidate region 102. Similarly, the average intensity of the voxels belonging to the outer boundary is defined as an outer boundary intensity of the nodule candidate region 102. The expanded nodule candidate region corresponding to the nodule candidate region 102 is obtained by a thresholding process using a weighted average (hereinafter, referred to as an average boundary intensity) of the inner boundary intensity and the outer boundary intensity as a threshold value. In the thresholding process, first, a three-dimensional array in which a voxel which has a intensity equal to or larger than the average boundary intensity and is located in the lung region is set to "1" and the other voxel is set to "0" is generated in the intended three-dimensional image”) within the certain distance from the particular nodule (Matsumoto, Col 8 lines 53-54, “In a step Sa8, the judging unit 13 specifies a search reference point in the expanded nodule candidate region.”, Col 8 lines 57-60, “For example, with respect to a left connection component in FIG. 8(f), the judging unit 13 generates the search reference point as follows. As shown in FIG. 9(a), with respect to each voxel belonging to the connection component, the judging unit 13 expands a segment having the voxel as a start point in a vector 105 (hereinafter, referred to a centrifugal vector) direction from a centroid 102a of the nodule candidate region 102 to the voxel and stops the expansion when the end point thereof gets out of the expanded nodule candidate region 103.”, the certain distance is the distance between the centroid and the end point of the expanded nodule candidate, Col 9 lines 3-9, “As shown in FIG. 9(b), the judging unit 13 selects a longest segment from a plurality of centrifugal direction segments 106 which are determined with respect to the plurality of voxels. The judging unit 13 determines the position of the voxel which applies the start point of the selected centrifugal direction segment 106 as the search reference point 107 corresponding to the connection component.”) in the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule).
Yu and Matsumoto are both considered to be analogous to the claimed invention because they are in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Yu to incorporate the teachings of Matsumoto of means for determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on a change between an average intensity of pixels within a certain distance from a particular nodule in the synthesized remaining image and an average intensity of pixels within the certain distance from the particular nodule in the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is possible to judge whether an abnormal candidate region included in an image representing the inside of a subject is anatomic abnormality such as a nodule with high accuracy using Matsumoto’s teachings (Matsumoto, Col 25 lines 56-59).

The combination of Yu in view of Matsumoto does not expressly disclose means for in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image.
However, Wang teaches means (Wang, Fig. 1, processor 120) for in response to determining that at least one nodule of the one or more nodules (Wang, Fig. 4A-4C, images of lesions in brain) is not visible in the synthesized medical image (Wang teaches comparing the projection area of the labeled lesion from two adjacent medical images which corresponds to the teaching of this application where the nodule is visible in the input image and then determined to be not visible in the synthesized image. Yu teaches generating a synthesized image to a different modality) removing the annotation for the at least one not visible nodule from the synthesized nodule image (Paragraph 0032, Wang teaches deleting the incorrect labels on the medical images if the labeled area corresponds to the normal tissue which means the lesion or nodule isn’t visible in the medical image, Wang compares three labeled. Wang teaches that his image processing method is able to delete the incorrect labels by determining whether the area of the first label of the first medical image is greater than the threshold value as well as determining whether the second medical image that is adjacent to the first medical image includes the second label overlapping the projection area of the first label. The combination of Yu in view of Wang teaches removing the annotation when the labeled area is determined to correspond to the normal tissue in the synthesized image).
Wang is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Yu in view of Matsumoto to incorporate the teachings of Wang of means for in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the DICE coefficient which also means that the probability of false positive is decreased (Wang, Paragraph 0055). 

Regarding claim 16, Yu teaches a non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program instructions (Yu, Fig. 3) the computer program instructions when executed by a processor cause the processor to perform operations comprising:          
receiving an input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) in a first modality (Bi, Fig. 3, source modality), the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) comprising a nodule region (Yu, Fig. 6, T1 column is the source modality image, image b, the gliomas tumors are shown in the zoomed parts) for each of one or more nodules (Yu, Fig. 6, T1 column, image b, zoomed parts contain the tumor region) and a remaining region (Yu, Fig. 6, T1 column, image a), the input medical image (Bi, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) further comprising an annotation (Yu, Fig. 6, T1 column, image b which is the zoomed part contains annotation for the tumors) for each of the one or more nodules (Yu, Fig. 6, T1 column, image b); 
generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Bi, Fig. 3, synthesized target modality), the synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-GAN column contains the synthesized FLAIR images) comprising the annotation for each of the one or more nodules (Yu, Fig. 6, dEa-GAN column, image contains annotation for the tumor); 
generating, in the second modality (Yu, Fig. 3, synthesized target modality), 1) a synthesized nodule image of each of the nodule regions (Yu, Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) and 2) a synthesized remaining image of the remaining region (Yu, Fig. 6, dEa-GAN column, image a).

Yu does not expressly disclose determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on a change between an average intensity of pixels within a certain distance from a particular nodule in the synthesized remaining image and an average intensity of pixels within the certain distance from the particular nodule in the synthesized nodule image.
However Matsumoto teaches determining (Matsumoto, Paragraph 005, Matsumoto teaches a RAM of a given computer system or subsystem) whether each particular nodule of the one (Matsumoto, Fig. 3a shows an annotated nodule) or more nodules is visible (Matsumoto, Paragraph 0057, nodule candidate may be classified based on the contrast of the nodule and the nearby region as well as the boundary strength of the nodule) in the synthesized medical image (Matsumoto, Paragraph 0056, characteristics is observed in digitized radiographic image, Matsumoto also teaches superimposing 3D anatomic structures onto a 2D image which corresponds to the generated synthesized image that was taught by Bi) based on a change (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e), the feature quantity can be the intensity contrast of the nodule candidate as explained in Col 12 lines 26-28)  between an average intensity of pixels (Matsumoto, Col 8 lines 21-36, “A region including the voxels denoted by the black crosses is defined as an outer boundary of the nodule candidate region 102. The average intensity of the voxels belonging to the inner boundary is defined as an inner boundary intensity of the nodule candidate region 102. Similarly, the average intensity of the voxels belonging to the outer boundary is defined as an outer boundary intensity of the nodule candidate region 102. The expanded nodule candidate region corresponding to the nodule candidate region 102 is obtained by a thresholding process using a weighted average (hereinafter, referred to as an average boundary intensity) of the inner boundary intensity and the outer boundary intensity as a threshold value. In the thresholding process, first, a three-dimensional array in which a voxel which has a intensity equal to or larger than the average boundary intensity and is located in the lung region is set to "1" and the other voxel is set to "0" is generated in the intended three-dimensional image”) within a certain distance from a particular nodule (Matsumoto, Col 8 lines 53-54, “In a step Sa8, the judging unit 13 specifies a search reference point in the expanded nodule candidate region.”, Col 8 lines 57-60, “For example, with respect to a left connection component in FIG. 8(f), the judging unit 13 generates the search reference point as follows. As shown in FIG. 9(a), with respect to each voxel belonging to the connection component, the judging unit 13 expands a segment having the voxel as a start point in a vector 105 (hereinafter, referred to a centrifugal vector) direction from a centroid 102a of the nodule candidate region 102 to the voxel and stops the expansion when the end point thereof gets out of the expanded nodule candidate region 103.”, the certain distance is the distance between the centroid and the end point of the expanded nodule candidate, Col 9 lines 3-9, “As shown in FIG. 9(b), the judging unit 13 selects a longest segment from a plurality of centrifugal direction segments 106 which are determined with respect to the plurality of voxels. The judging unit 13 determines the position of the voxel which applies the start point of the selected centrifugal direction segment 106 as the search reference point 107 corresponding to the connection component.”) in the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) and an average intensity of pixels (Matsumoto, Col 8 lines 21-36, “A region including the voxels denoted by the black crosses is defined as an outer boundary of the nodule candidate region 102. The average intensity of the voxels belonging to the inner boundary is defined as an inner boundary intensity of the nodule candidate region 102. Similarly, the average intensity of the voxels belonging to the outer boundary is defined as an outer boundary intensity of the nodule candidate region 102. The expanded nodule candidate region corresponding to the nodule candidate region 102 is obtained by a thresholding process using a weighted average (hereinafter, referred to as an average boundary intensity) of the inner boundary intensity and the outer boundary intensity as a threshold value. In the thresholding process, first, a three-dimensional array in which a voxel which has a intensity equal to or larger than the average boundary intensity and is located in the lung region is set to "1" and the other voxel is set to "0" is generated in the intended three-dimensional image”) within the certain distance from the particular nodule (Matsumoto, Col 8 lines 53-54, “In a step Sa8, the judging unit 13 specifies a search reference point in the expanded nodule candidate region.”, Col 8 lines 57-60, “For example, with respect to a left connection component in FIG. 8(f), the judging unit 13 generates the search reference point as follows. As shown in FIG. 9(a), with respect to each voxel belonging to the connection component, the judging unit 13 expands a segment having the voxel as a start point in a vector 105 (hereinafter, referred to a centrifugal vector) direction from a centroid 102a of the nodule candidate region 102 to the voxel and stops the expansion when the end point thereof gets out of the expanded nodule candidate region 103.”, the certain distance is the distance between the centroid and the end point of the expanded nodule candidate, Col 9 lines 3-9, “As shown in FIG. 9(b), the judging unit 13 selects a longest segment from a plurality of centrifugal direction segments 106 which are determined with respect to the plurality of voxels. The judging unit 13 determines the position of the voxel which applies the start point of the selected centrifugal direction segment 106 as the search reference point 107 corresponding to the connection component.”) in the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule).
Yu and Matsumoto are both considered to be analogous to the claimed invention because they are in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Yu to incorporate the teachings of Matsumoto of determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on a change between an average intensity of pixels within a certain distance from a particular nodule in the synthesized remaining image and an average intensity of pixels within the certain distance from the particular nodule in the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because characterization of the nodules can provide evidence for diagnosis (Matsumoto, Paragraph 0019) and due to superimposing 3D anatomic structures onto a 2D image, it may produce undesirable structural noise in the image, so the nodule has to be further examined and classified to determine if it does or does not correspond to an actual nodule (Matsumoto, Paragraph 0056).

The combination of Yu in view of Matsumoto does not expressly disclose that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image.
However, Wang teaches that (Wang, Fig.1, memory 110) in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image (Wang teaches comparing the projection area of the labeled lesion from two adjacent medical images which corresponds to the teaching of this application where the nodule is visible in the input image and then determined to be not visible in the synthesized image. Yu teaches generating a synthesized image to a different modality) removing the annotation for the at least one not visible nodule from the synthesized nodule image (Paragraph 0032, Wang teaches deleting the incorrect labels on the medical images if the labeled area corresponds to the normal tissue which means the lesion or nodule isn’t visible in the medical image, Wang compares three labeled. Wang teaches that his image processing method is able to delete the incorrect labels by determining whether the area of the first label of the first medical image is greater than the threshold value as well as determining whether the second medical image that is adjacent to the first medical image includes the second label overlapping the projection area of the first label. The combination of Yu in view of Wang teaches removing the annotation when the labeled area is determined to correspond to the normal tissue in the synthesized image).
Wang is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto to incorporate the teachings of Wang that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the DICE coefficient which also means that the probability of false positive is decreased (Wang, Paragraph 0055). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Matsumoto, in further view of Wang, and in further view of Quian (EP 2710958 A2), hereinafter Quian (cited in previous action on 11/08/2021).

Regarding claim 5, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1 (Yu, Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)), wherein generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Yu, Fig. 3, synthesized target modality).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose increasing an intensity of pixels in the synthesized nodule image by a highlighting factor.
However, Quian teaches increasing an intensity of pixels (Quian, Paragraph 0026, increasing the intensity contrast of the suspicious region) in the synthesized nodule image (Quian, Figure 13, shows an image of detected nodule which is a part of a digitized radiographic image, Yu also teaches a synthesized nodule image in Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) by a highlighting factor (Quian,  Paragraph 0026, highlighting may be achieved via different schemes that differentiate the intensity levels).
Quian is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Quian of increasing an intensity of pixels in the synthesized nodule image by a highlighting factor. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. A person of ordinary skill in the art would be motivated to do so because it would provide an enhanced viewing effect of the nodule candidate and help the physician better understand complex structures within the enhanced region (Quian, Paragraph 0023).

Regarding claim 15, the combination of Yu in view of Matsumoto and in further view of Wang teaches the apparatus as claimed in claim 11 (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU), wherein the means ((Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU)) for generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Yu, Fig. 3, synthesized target modality).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose means for increasing an intensity of pixels in the synthesized nodule image by a highlighting factor.
However, Quian teaches means (Quian, Paragraph 0005, processing may be performed by a properly programmed general-purpose computer) for increasing an intensity of pixels (Quian, Paragraph 0026, increasing the intensity contrast of the suspicious region) in the synthesized nodule image (Quian, Figure 13, shows an image of detected nodule which is a part of a digitized radiographic image, Yu also teaches a synthesized nodule image in Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) by a highlighting factor (Quian, Paragraph 0026, highlighting may be achieved via different schemes that differentiate the intensity levels).
Quian is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Quian of means for increasing an intensity of pixels in the synthesized nodule image by a highlighting factor. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. A person of ordinary skill in the art would be motivated to do so because it would provide an enhanced viewing effect of the nodule candidate and help the physician better understand complex structures within the enhanced region (Quian, Paragraph 0023). 

Claims 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Matsumoto, in further view of Wang, and in further view of Moturu et al. “Creation of Synthetic X-Rays to Train a Neural Network to Detect Lung Cancer” (August, 2018), hereinafter Moturu (cited in previous action on 11/08/2021).

Regarding claim 6, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1 (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)). 
The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein generating, from the input medical image, a synthesized medical image in a second modality further comprises: positioning a previously acquired synthesized nodule image in the synthesized medical image.	
	However, Moturu teaches wherein generating, from the input medical image (Moturu, Fig. 3, load CT scans), a synthesized medical image (Moturu, Fig. 6, synthetic X-rays, Fig.3, X-ray generation) in a second modality (Moturu, Fig.6, X-ray is the second modality) further comprises: positioning a previously acquired synthesized nodule image in the synthesized medical image (Moturu, Section 8, creating the synthetic X-ray first from the CT scan, then inserting the nodules to updated the synthetic X-ray images).	
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of rotating the input medical image and generating the synthesized medical image from the rotated input medical image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce space and time complexity in producing a large number of X-rays efficiently (Moturu, Section 7).

Regarding claim 7, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)). 

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein generating, from the input medical image, a synthesized medical image in a second modality further comprises: rotating the input medical image; and generating the synthesized medical image from the rotated input medical image.
	However, Moturu teaches wherein generating, from the input medical image (Moturu, Fig. 3, load CT scans), a synthesized medical image (Moturu, Fig. 6, synthetic X-rays) in a second modality (Moturu, Fig.6, X-ray is the second modality) further comprises: rotating the input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation); and generating the synthesized medical image (Moturu, Fig. 6, synthetic X-rays,) from the rotated input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of rotating the input medical image and generating the synthesized medical image from the rotated input medical image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the X-ray look realistic and ensure that the dimensions, orientation, and contrast are as close to a real X-ray (Moturu, Section 7).

Regarding claim 8, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose training a machine learning based network based on the synthesized medical image.
However, Moturu teaches training a machine learning based network based on the synthesized medical image (Moturu, 1.3 Neural Networks, training Convolutional Neural Networks (CNNs) using synthetic X-rays).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of training a machine learning based network based on the synthesized medical image. A person of ordinary skill in the art would be motivated to do so because it would improve the accuracy of the results of the neural networks when compared to using real x-rays, while reducing space complexity and time complexity (Moturu, Abstract).

Regarding claim 9, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose generating the input medical image to include one or more synthesized nodules.
	However, Moturu teaches generating the input medical image (Moturu, Fig.3, load Ct scans) to include one or more synthesized nodules (Moturu, Section 4, Nodule placement).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of generating the input medical image to include one or more synthesized nodules. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because creating synthetic frontal chest X-rays using ray tracing and Beer’s Law on several chest X-ray Computed Tomography (CT) scans with and without randomly inserted lung nodules can provide a large, diverse training dataset (Moturu, Abstract).

Regarding claim 10, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein the first modality is computed tomography and the second modality is x-ray.
However, Moturu teaches wherein the first modality is computed tomography (Moturu, Abstract, creating synthetic frontal chest x-rays using ray tracing and Beer’s Law on several CT scans) and the second modality is x-ray (Moturu, Fig. 3, X-ray generation, Fig. 27, examples of synthetic X-rays generated from several CT scans).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu wherein the first modality is computed tomography and the second modality is x-ray. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it would help with the diagnosis because the neural network can get an unobstructed view of the lungs in the X-ray as bones are subtracted from the CT scan (Moturu, 1.2 Diagnosis). Also synthetic X-rays allows for control of many variable through CT scan manipulation: location, radiodensity, size, and shape (Moturu, 1.3 Neural Networks).

Regarding claim 17, the combination of Yu in view of Matsumoto and in further view Wang teaches the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view Wang does not expressly disclose wherein generating, from the input medical image, a synthesized medical image in a second modality comprises: positioning a previously acquired synthesized nodule image in the synthesized medical image.
However, Moturu teaches wherein generating, from the input medical image (Moturu, Fig. 3, load CT scans), a synthesized medical image (Moturu, Fig. 6, synthetic X-rays) in a second modality (Moturu, Fig.6, X-ray is the second modality) further comprises: rotating the input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation); and generating the synthesized medical image (Moturu, Fig. 6, synthetic X-rays,) from the rotated input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of rotating the input medical image and generating the synthesized medical image from the rotated input medical image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the X-ray look realistic and ensure that the dimensions, orientation, and contrast are as close to a real X-ray (Moturu, Section 7).

Regarding claim 18, the combination of Yu in view of Matsumoto and in further view Wang teaches the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose training a machine learning based network based on the synthesized medical image.
However, Moturu teaches training a machine learning based network based on the synthesized medical image (Moturu, 1.3 Neural Networks, training Convolutional Neural Networks (CNNs) using synthetic X-rays).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of training a machine learning based network based on the synthesized medical image. A person of ordinary skill in the art would be motivated to do so because it would improve the accuracy of the results of the neural networks when compared to using real x-rays, while reducing space complexity and time complexity (Moturu, Abstract).


Regarding claim 19, the combination of Yu in view of Matsumoto and in further view Wang teaches the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose generating the input medical image to include one or more synthesized nodules.
	However, Moturu teaches generating the input medical image (Moturu, Fig.3, load Ct scans) to include one or more synthesized nodules (Moturu, Section 4, Nodule placement).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of generating the input medical image to include one or more synthesized nodules. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because creating synthetic frontal chest X-rays using ray tracing and Beer’s Law on several chest X-ray Computed Tomography (CT) scans with and without randomly inserted lung nodules can provide a large, diverse training dataset (Moturu, Abstract).

Regarding claim 20, the combination of Yu in view of Matsumoto and in further view of Wang teaches the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein the first modality is computed tomography and the second modality is x-ray.
However, Moturu teaches wherein the first modality is computed tomography (Moturu, Abstract, creating synthetic frontal chest x-rays using ray tracing and Beer’s Law on several CT scans) and the second modality is x-ray (Moturu, Fig. 3, X-ray generation, Fig. 27, examples of synthetic X-rays generated from several CT scans).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu wherein the first modality is computed tomography and the second modality is x-ray. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it would help with the diagnosis because the neural network can get an unobstructed view of the lungs in the X-ray as bones are subtracted from the CT scan (Moturu, 1.2 Diagnosis). Also synthetic X-rays allows for control of many variable through CT scan manipulation: location, radiodensity, size, and shape (Moturu, 1.3 Neural Networks).
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663